 1   David J. Vendler
     LAW OFFICES OF DAVID J. VENDLER
 2   2700 South Oak Knoll Ave.
     San Marino, CA 91108
 3   Tel: (213) 700-5194
     Email: djvlegal@gmail.com
 4
 5   Michael R. Brown
     MICHAEL R. BROWN APC
 6   2030 Main Street Suite 550
     Irvine, CA 92614
 7   Tel: (949) 435-3888
     Email: mbrown@mrbapclaw.com
 8   Attorneys for Plaintiff and Others Similarly Situated
 9
10                             UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   ADRIANA ROVAI,                                   )   Case No.: 14-CV-1738-BAS-MSB
14   individually, and on behalf of the class         )
                                                          [Assigned to Hon. Cynthia A. Bashant]
     of all others similarly situated,                )
15                                                    )
                  Plaintiff,                              PLAINTIFF’S MOTION FOR
16                                                    )
                                                          LEAVE TO FILE A
     vs.                                              )
17                                                        SUPPLEMENTED SECOND
                                                      )
     SELECT PORTFOLIO SERVICING,                          AMENDED COMPLAINT
18   INC.                                             )
                                                      )
19                Defendant.                              [Filed concurrently w/ Declaration of
                                                      )
                                                          David J. Vendler]
20                                                    )
                                                      )
21                                                        Hearing Date: January 28, 2019
                                                      )
22                                                    )      ORAL ARGUMENT REQUESTED
                                                      )
23                                                    )
24
25
26
27
28
28                                                     -1-
                                                                              Case No. 14-CV-1738-BAS-MSB
                               Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   TO DEFENDANT AND ITS COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE THAT on January 28, 2019, or as soon thereafter as
 3   the court may take up the motion, Plaintiff Adriana Rovai will, and hereby does, bring
 4   the within motion before the Hon. Cynthia Bashant, pursuant to Federal Rule of Civil
 5   Procedure 15(d) seeking leave to file a supplemented second amended complaint
 6   adding allegations and causes of action arising from facts that took place after the
 7   original complaint in this case was filed and which were just recently discovered by
 8   plaintiff. This motion is based on this notice, the attached memorandum of points and
 9   authorities, the attached proposed supplemented second amended complaint,1 all
10   pleadings and papers filed in this action, and such oral argument and evidence as may
11   be presented at a hearing on the motion. This motion is made following meet and
12   confer conferences of counsel, the most recent of which took place in person on
13   December 12, 2018.
14
15   Date: December 24, 2018                     MICHAEL R. BROWN, APC
16
17                                               By:            /s/Michael R. Brown
                                                                Michael R. Brown
18
19   Dated: December 24, 2018                    LAW OFFICE OF DAVID J. VENDLER
20
21                                               By:         /s/ David J. Vendler
                                                        David J. Vendler
22
23                                               Attorneys for Plaintiff Adriana Rovai
                                                 and all others similarly situated
24
25
26   1
       For the Court’s convenience, a proposed supplemented second amended complaint identifying the
27   new allegations in is attached as Exhibit 1 to the accompanying declaration of David J. Vendler
     (“Vendler dec.”). The proposed supplemental complaint (without track changes) is attached as Exhibit
28   2 to the Vendler declaration.
28                                                     -2-
                                                                              Case No. 14-CV-1738-BAS-MSB
                               Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1                                               TABLE OF CONTENTS
 2   I. INTRODUCTION ...................................................................................................... 1
 3   II.     ARGUMENT .......................................................................................................... 3
 4           A.       Supplementation under Fed. R. Civ. Proc. Rule 15(d) is Liberally Granted
 5                    To Set Forth Post-Complaint Facts And New Legal Theories Arising
 6                    Therefrom. ..................................................................................................... 3
 7   III.    FACTS SUPPORTING PLAINTIFF’S SUPPLEMENTAL PLEADING ............. 5
 8   IV.     BASED ON THESE NEW FACTS, PLAINTIFF SEEKS TO ALLEGE NEW
 9   THEORIES OF LIABILITY IN HER SUPPLEMENTAL COMPLAINT ................... 11
10           A.       Plaintiff Seeks To Plead A New Claim Of Breach Of Her Mortgage
11                    Contract Based On The Admissions Of SPS .............................................. 11
12           B.       Plaintiff Seeks To Include A New Claim For Breach Of The Covenant Of
13                    Good Faith And Fair Dealing ..................................................................... 14
14           C.       Plaintiff Seeks To Plead A New Third Party Beneficiary Claim Of Breach
15                    Of The BANA/SPS Loan Servicing Contract............................................. 16
16           D.       Plaintiff Seeks To Plead A Fraud Claim Based on SPS’ 2016
17                    Misrepresentations and Concealments........................................................ 17
18   V.      CONCLUSION ..................................................................................................... 17
19
20
21
22
23
24
25
26
27
28
28                                                                   -i-
                                                                                                  Case No. 14-CV-1738-BAS-MSB
                                      Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1                                           TABLE OF AUTHORITIES
 2   Cases
 3   Burnet v. Sanford & Brooks Co., 282 U.S. 359 (1931) .................................................. 10
 4   CIR v. Laguna Land & Water Co., 118 F.2d 112 (9th Cir. 1941) ................................... 10
 5   Estate of Paul M. Bowen v. Comm’r., 2 T.C. 1 (1943) .................................................... 9
 6   Griffin v. County School Board of Prince Edward County,
 7     377 U.S. 218 (1964) ...................................................................................................... 3
 8   In re Raney, 132 B.R. 63, 66 (Bkrtcy.D.Wyo. 1991) ..................................................... 10
 9   Keith v. Volpe, 858 F.2d 467 (9th Cir. 1988) ......................................................... 3, 4, 17
10   LaSalvia v. United Dairymen of Arizona,
       804 F.2d 1113 (9th Cir. 1986) ...................................................................................... 4
11
     Mason v. U.S., 453 F.Supp. 845 (N.D. Cal.1978) ............................................................ 9
12
     Motel Corp. v. Commissioner, 54 T.C. 1433 (1970) ........................................................ 9
13
     New Amsterdam Casualty Co. v. Waller,
14     323 F.2d 20 (4th Cir. 1963) .................................................................................... 3, 17
15
     Pemberton v. Nationstar Mortgage, LLC
16     14-cv-1738 (2014 USDC-SDCA) ............................................................................. 2, 7
17   Reinhardt v. General Motors (2012) 879 F. Supp. 2d 1138........................................... 15
18   Spray, Gould & Bowers v. Associated Internat. Ins. Co.,
        71 Cal.App.4th 1260 (1999) ...................................................................................... 14
19
     Story v. Livingston, 38 U.S. (13 Pet.) 359 (1839)............................................................. 9
20
     Tucson Herpetological Society v. Kempthorne,
21
       2006 WL 2788643 (D. Ariz. 2006)............................................................................... 4
22
     Statutes
23
     26 U.S.C. section 6050H .................................................................................. 5, 8, 10, 13
24
     Treatises
25
26   6A Charles Alan Wright & Arthur R. Miller,
       Federal Practice & Procedure § 1504 (3d ed. 2015)............................................. 3, 17
27
28
28                                                                 -ii-
                                                                                               Case No. 14-CV-1738-BAS-MSB
                                     Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   Regulations
 2
     26 C.F.R. section 301.6724-1(d)(2)(D) ...................................................................... 8, 14
 3
     Fed. R. Civ. Proc. Rule 15(d) ....................................................................................... 3, 4
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
28                                                               -iii-
                                                                                            Case No. 14-CV-1738-BAS-MSB
                                    Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Plaintiff filed her original complaint against defendant Select Portfolio Servicing,
 4   Inc. (“SPS”) on July 24, 2014. The case was stayed pursuant to the primary jurisdiction
 5   doctrine until mid-2018. Discovery opened in September 2018. In December 2018,
 6   plaintiff learned that in 2016, unbeknownst to Plaintiff, its counsel or this Court, SPS
 7   unilaterally and suddenly decided to begin crediting its borrowers’ monthly payments
 8   in that year to retiring their capitalized interest balances until each class member
 9   borrowers’ capitalized interest balance reached zero. As part of this plan, SPS has been
10   allocating monthly payments to current interest and capitalized interest, on a first dollar
11   basis, prior to allocating funds to retiring any portion of the original principal. It has
12   then been reporting the “aggregate” amount of interest, i.e. the combined monthly
13   interest and the credited capitalized interest on its borrowers’ Forms 1098. The first
14   reporting of payment of capitalized interest occurred on Forms 1098 prepared in 2017
15   for tax year 2016. SPS falsely reported these capitalized interest credits as having been
16   received by SPS in tax years 2016 forward. SPS never told its borrowers about its
17   sudden epiphany to start reporting their capitalized interest prospectively beginning in
18   2016, never sought this Court’s input, and never sought or received permission from
19   the IRS to implement its prospective-only reporting policy. Instead, just like in the
20   Nike commercial, SPS “just did it.”
21         While SPS’s recognition that plaintiff’s and class members’ capitalized mortgage
22   interest payments are part of the “aggregate” interest that must be reported on Forms
23   1098 is unquestionably a huge victory for the plaintiff and the class – indeed it achieves
24   the main goal plaintiff had when she filed this suit – SPS’s unilateral determination to
25   start reporting previously paid capitalized interest prospectively in tax years 2016
26   forward, as opposed to looking retrospectively to when the interest was actually paid
27   according to well established principals of tax law, raises several new issues that were
28   not included in plaintiff’s original complaint and/or were not known about when
28                                                  -1-
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   plaintiff filed her Second Amended Complaint. These are at the heart of the plaintiff’s
 2   proposed supplemented second amended complaint.
 3          The Court is reminded of SPS’ counsel argument to the Court during the hearing
 4   on SPS’ Motion to Dismiss which was hardly forthright. There, SPS argued that it
 5   would be “difficult” for SPS to comply with plaintiff’s demand that such interest be
 6   reported and that there was “no basis in law to require that”:
 7          MS. GRAY: So let me talk about that for a second because there's -- I mean the
            remedies are a very difficult issue here because, you know, you would
 8
            have to order the defendant to separately track those amounts in separate
 9          buckets, to apply every payment, every amount in excess of monthly interest, to
            the capitalized portion, which there's no basis in law to require that, to issue an
10
            injunction requiring us to do that, and then to take those amounts, even
11          though we're charging interest on that, and also report them as interest.
            (Transcript, MTD. Due to the Joint Hearing in Rovai and Pemberton, the hearing
12
            transcript was filed filed the court reporter in Pemberton, 14-cv-1024 at ECF #
13          93. The quote above is at Pemberton, ECF #93 at page 9, lines 15-24).
14
15          As will be demonstrated below and as alleged in the supplemented amended
16   complaint, the truth is defendant SPS’ policy, in effect in 2011 and through the present
17   date, was in fact “to separately track those amounts in separate buckets, to apply
18   every payment, every amount in excess of monthly interest, to the capitalized
19   portion…” And, in 2017, while arguing this “very difficult” remedy, SPS failed to tell
20   the Court, or counsel, that it had done exactly what it told this Court it could not do and
21   had been doing exactly for its other borrowers precisely what plaintiff was contending
22   SPS should have done for her. And more importantly, SPS did not “change” a policy to
23   start placing capitalized interest in “buckets” and report it on Forms 1098. That was
24   always its policy. In 2016 what it did was to finally determine if there was capitalized
25   interest on the loans from BANA, including Plaintiff’s, and then incorporate the
26   capitalized interest into its already existing computerized allocation system. The
27   buckets were there waiting for the information from 2011. SPS just failed to “populate”
28   the existing field.
28                                                 -2-
                                                                           Case No. 14-CV-1738-BAS-MSB
                            Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   II.   ARGUMENT
 2         A.        Supplementation under Fed. R. Civ. Proc. Rule 15(d) is Liberally
 3                   Granted To Set Forth Post-Complaint Facts And New Legal
 4                   Theories Arising Therefrom.
 5         Under Fed. R. Civ. Proc. Rule 15(d), “[T]he court may, on just terms, permit a
 6   party to serve a supplemental pleading setting out any transaction, occurrence, or event
 7   that happened after the date of the pleading to be supplemented.” While an amendment
 8   “relates to matters that occurred prior to the filing of the original pleading,” a
 9   supplemental complaint “deal[s] with events subsequent to the pleading to be altered.”
10   6A Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1504 (3d
11   ed. 2015).
12         Rule 15(d) is a “device, enabling a court to award complete relief, or more nearly
13   complete relief, in one action, and to avoid the cost, delay and waste of separate actions
14   which must be separately tried and prosecuted.” Keith v. Volpe, 858 F.2d 467, 473 (9th
15   Cir. 1988) (quoting New Amsterdam Casualty Co. v. Waller, 323 F.2d 20–28 (4th Cir.
16   1963), cert. denied, 376 U.S. 963 (1964)). “Its use is therefore favored.” Keith, 858
17   F.2d at 473.
18         “An application for leave to file a supplemental pleading is addressed to the
19   discretion of the court and should be freely granted when doing so will promote the
20   economic and speedy disposition of the entire controversy between the parties, will not
21   cause undue delay or trial inconvenience, and will not prejudice the rights of any of the
22   other parties to the action.” Wright & Miller, supra, § 1504.
23         A supplemental pleading under Rule 15(d) does not require a strict transactional
24   relationship between the facts and law in the original complaint and the supplemental
25   claims. See Griffin v. County School Board of Prince Edward County, 377 U.S. 218
26   (1964) (allowing supplemental complaint filed 10 years after original action, and after
27   judgment entered); to the contrary, the Supreme Court in Griffin specifically permitted
28   the filing of a supplemental complaint that included a “new and different cause of
28                                                  -3-
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   action from that presented in the original complaint.” See 377 U.S. at 226. Likewise,
 2   in Volpe, the Ninth Circuit held that there must only be “some relationship . . . between
 3   the newly alleged matters and the subject of the original action, they need not all arise
 4   out of the same transaction.” Volpe, 858 F.2d at 474. See also LaSalvia v. United
 5   Dairymen of Arizona, 804 F.2d 1113 (9th Cir. 1986) (reversing denial of motion to
 6   supplement complaint); Tucson Herpetological Society v. Kempthorne, 2006 WL
 7   2788643 (D. Ariz. 2006) (allowing supplemental pleadings based on “the court’s
 8   experience with the case”).2
 9         As will be shown, Plaintiff’s proposed supplemented complaint is exactly the
10   type of pleading that Rule 15(d) contemplates. It sets forth occurrences “that happened
11   after the date of the pleading to be supplemented” and which are closely intertwined
12   with the prior litigation in this case involving the reporting of mortgage interest and
13   damages flowing from the wrongful reporting thereof. The allowance of the
14   supplemented complaint will not prejudice the defendant as it will allow all of the
15   claims against it to proceed under one action. Further, supplementation will not cause
16   undue delay or trial inconvenience. As of the present, there is no scheduling order in
17   place, no discovery cut off and no trial date has been set.3 Discovery is in its infancy.
18   Thus, none of the grounds that might militate against the granting of a motion to
19   supplement are present here. Rather, all that is present is the liberal standard of Rule 15
20   favoring such supplementation.
21
22
23   2
       It is this Court’s history with this case, and the extraordinary time devoted by this
24   Court in preparation of its Order on the Motion to Dismiss, that supports all the reasons
25   why this second amended complaint must be supplemented to put this case in proper
     order for a judicial resolution.
26   3
       In its Order denying Plaintiff additional time to supplement the second amended
27   complaint, the Court references the existence of a Scheduling Order. ECF #119, page 2,
     line 18. There is no Scheduling Order in place. It was vacated by Magistrate Gallo on
28   November 1, 2018. ECF # 110.
28                                                 -4-
                                                                           Case No. 14-CV-1738-BAS-MSB
                            Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   III.   FACTS SUPPORTING PLAINTIFF’S SUPPLEMENTAL PLEADING
 2          On December 12 and 13, 2018, more than four years after plaintiff filed her
 3   complaint, but only two months after the opening of discovery, SPS’s deposition was
 4   taken in Salt Lake City. The allegations in plaintiff’s supplemented second amended
 5   complaint have come as a result of that deposition. 4
 6          First, plaintiff learned that while SPS did not report any of plaintiff’s capitalized
 7   mortgage interest when it took over plaintiff’s loan in December 2011, SPS’s historical
 8   policy for interest reporting has ALWAYS been to report capitalized interest on Forms
 9   1098 exactly in the manner plaintiff has always contended is correct, i.e. SPS has
10   historically not only separately tracked amounts of capitalized interest that have been
11   “added to principal,” but it has always allocated its borrower’s monthly payments so
12   that any funds above current monthly interest go to retiring capitalized interest before
13   retiring any of the original principal.5 And SPS’s regular practice for preparing Forms
14   1098 has ALWAYS been to then “aggregate” together the amounts of regular monthly
15   interest that has been paid by the borrower along with the amounts of capitalized
16   interest that has been paid in that tax year and report that aggregated amount in Box 1
17   of the borrower’s Form 1098. Notably, SPS never mentioned that its policy was
18   exactly what the plaintiffs were saying should be the case throughout the motion to
19   dismiss proceedings. Rather, its position before the Court was always that it was not
20   obligated to report payments of capitalized interest. (See: quoted argument of SPS,
21
22   4
       Plaintiff had requested additional time to file this motion in order to obtain the
23   deposition transcript of SPS’ 30(b)(6) witness which has not yet been transcribed. The
     Court denied the motion. Accordingly, the representations contained herein about SPS’
24   deposition testimony are true and correct recollections of the testimony as set forth in
25   the Vendler declaration.
     5
       The Court should cast a cold eye now on SPS’s multiple protestations in the motion to
26   dismiss proceedings about how plaintiff could never state a claim because
27   capitalization supposedly turns interest into principal when SPS’s actual practice has
     always been to recognize that the capitalization of mortgage interest does not change its
28   character as mortgage interest for purposes of 26 U.S.C. section 6050H.
28                                                  -5-
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   supra). Presumably, SPS expected to win the motions to dismiss and avoid having to
 2   disclose the actual facts about its interest reporting policies.
 3         But, according to SPS in its deposition, the only reason SPS failed to allocate
 4   plaintiff’s and other class members’ monthly payments according to its normal policy
 5   and to then report those payments on its borrowers’ Forms 1098 back in 2011 and 2012
 6   was due to the fact that when SPS acquired plaintiffs’ and other class members’ loans
 7   from Bank of America, N.A. (“BANA”), BANA had not segregated the borrowers’
 8   capitalized interest balances into a separate field within the computerized data it
 9   provided to SPS. (SPS conceded, however, that it was fully aware of the fact that the
10   portfolio of loans it was acquiring included Option ARM loans with deferred interest
11   balances).
12         Yet, notwithstanding the fact that the BANA/SPS loan servicing agreement
13   specifically placed the duty of Form 1098 reporting on SPS, and that SPS knew that
14   there were Option ARM loans in the BANA portfolio it was acquiring, SPS never
15   bothered even to try to figure out what the capitalized interest balances were on those
16   loans. As a result, SPS simply did not report any payments of capitalized interest for
17   those borrowers. Then it was sued in 2014 by plaintiff. After having some sort of
18   epiphany in 2016 (while this lawsuit was stayed), SPS suddenly concluded it not only
19   could determine whether the BANA borrowers loan balances, transferred in 2011,
20   included capitalized interest from the information it had received from BANA in 2011,
21   but that it should start reporting that interest prospectively on Forms 1098. SPS was
22   instructed not to answer what caused the epiphany or who decided to implement it other
23   than it came from “legal counsel.”
24         SPS did testify unequivocally, however, that if BANA had included plaintiff’s
25   capitalized interest balance in the computerized information it received as part of
26   acquiring the loan servicing rights under the BANA/SPS agreement, SPS would have
27   reported plaintiff’s interest payments in exactly the manner plaintiff’s lawsuit contends
28   is correct, i.e. that plaintiff’s 2011 and 2012 payments would have been be allocated to
28                                                  -6-
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   retiring her capitalized interest balance prior to retiring any of the original principal and
 2   those amounts would have then been reported to plaintiff on her 2011 and 2012 Forms
 3   1098 along with the amounts of current interest she paid. In fact, SPS testified that for
 4   all other loans it was servicing where it knew the transferred loan balances included
 5   capitalized interest, it had in place a computerized payment allocation program that
 6   allocated the excess of monthly payments to a “field” that was specifically designed to
 7   contain only the capitalized interest and pay down the capitalized interest on a first
 8   dollar basis for all amounts received in excess of the monthly interest payment. It
 9   would then take the total of that “field,” add it to the amount of monthly interest paid,
10   and then place the “aggregate” amount in Box 1 of Form 1098. In short, SPS always
11   has reported capitalized interest as mortgage interest in Box 1 when it was aware of its
12   existence.
13         Yet, again, SPS argued differently at the Motion to Dismiss hearing:
14         So to hold that those amounts are interest, you potentially are exposing the
           entire industry to a tremendous amount of liability for having
15
           charged interest on interest when the whole industry has always
16         treated those amounts as principal. (Transcript, MTD, Pemberton, ECF # 93 at
           page 35, lines 19-23).
17
18         In fact, it has now become clear that “the whole industry” does not treat these
19   amounts as “principal.”      As noted by the Court, plaintiff alleged in her original
20   complaint that Wells Fargo Bank tracked and reported payments of capitalized interest
21   in the correct manner.6 And it now turns out that not only did SPS track such interest
22   as well, but that so too did Nationstar in the companion case to this one.7 The only
23
24   6
      Noted by the Court in its Order on MTD ECF #83, page 44, line 28.
     7
25    Pemberton v. Nationstar Mortgage, LLC 14-cv-1738 (2014 USDC-SDCA). It will
     come as no surprise to this Court that in discovery, Nationstar also admitted to a policy
26   of reporting capitalized interest pursuant to the terms of the contract/Note and
27   consistent with its obligations under §6050H. In a companion motion for leave to
     amend, this Court will learn Nationstar also further investigated Pembertons’ complaint
28   about their Form 1098, coincidentally in 2016. However, Nationstar understood the
28                                                  -7-
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   reason that both SPS and Nationstar did not report the plaintiffs’ interest correctly was
 2   that they did not bother to figure out the capitalized interest balances that were not
 3   contained in the computerized information BANA provided to them. So, indeed, it
 4   seems from the now available evidence that “the whole industry” does in fact track and
 5   report capitalized interest, and that it was only BANA that did not. 8
 6         But SPS cannot lay the blame for its failure to properly report plaintiff’s interest
 7   payments on BANA.          Under both the provisions of the BANA/SPS servicing
 8   agreement, and under 26 U.S.C. section 6050H, SPS indisputably had the duty to
 9   correctly report its borrowers’ payments of mortgage interest. It also indisputably had
10   the duty under both 26 C.F.R. section 301.6724-1(d)(2)(D) and the IRS’s “General
11   Instructions for Certain Information Returns” to promptly correct any Forms 1098 that
12   it realized were issued in error.
13         Stunningly, however, when SPS finally came to its decision in 2016 to suddenly
14
     way to correct the problem was to issue a “corrected” Form 1098 for prior years in
15
     which the deferred interest had been paid. Unfortunately for Nationstar, it was both too
16   late and Nationstar failed to send the 2016 corrected Form 1098, prepared in 2017, to
17   the Pembertons! (And it also failed to actually correct the forms for other Class
     Members to the years in which the interest was paid as will be detailed in the motion).
18   But, Nationstar’s action, and ultimate deposition testimony, refutes SPS’ contention
19   that correcting the Forms 1098 would create a burden and adversely impact the “entire
     industry”.
20   8
       Also, attached to the supplemented second amended complaint are Forms 1098
21   received by Rovai for tax years 2010 and a portion of 2011 in which BANA
     “corrected” the prior Form 1098 and added capitalized interest to the mortgage interest
22   reported in Box 1. (Exhibit H). BANA, on the very same loans transferred to SPS for
23   servicing, was not fearful that “correcting” the previously issued Forms 1098, by
     including the missing capitalized interest, would “expose” the entire industry to
24   liability. As a matter of fact, the BANA correction came on the heels of a voluntary
25   settlement and agreement to correct the Forms 1098, which, under CAFA, was
     submitted to the IRS. So, where does SPS come up with this unfounded and argument!
26   And, these BANA Forms 1098 for Rovai’s loan, for years 2010 and 2011, were
27   corrected in February 2014. These corrected Forms 1098 were in SPS’ file at or about
     the time Roval was making inquiry regarding the SPS prepared Forms 1098 for 2011
28   and 2012 in May 2014.
28                                                  -8-
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   start reporting capitalized interest to plaintiff and class members, it unilaterally
 2   determined that it would not do so by way of providing corrected Forms 1098 that
 3   would have brought plaintiff’s Forms 1098 within SPS’s normal reporting method (and
 4   within sound tax law), but that it would instead would “fix” the problem by allocating
 5   class members’ payments to their capitalized interest balances only prospectively.9
 6         But while this “fix” might initially seem facially appealing, since at least the
 7   capitalized interest is now being reported and class members are getting deductions,
 8   SPS’s action is not only contrary to its own historical practices, but it is also contrary
 9   to bedrock tax law.10
10         Tax law presumes that in the absence of a specific agreement to the contrary –
11   and there is none here – payments on a note are allocable to retiring interest before
12   retiring principal.11 Mason v. U.S., 453 F.Supp. 845, 848 (N.D. Cal.1978). This is an
13   old common law rule that has been specifically upheld in both the Supreme Court and
14   Tax Court. See Story v. Livingston, 38 U.S. (13 Pet.) 359, 371 (1839) and Estate of
15   Paul M. Bowen v. Comm’r., 2 T.C. 1, 7 (1943). Particularly notable for the purposes
16   of this case, the rule applies to interest that has been capitalized. Motel Corp. v.
17   Commissioner, 54 T.C. 1433, 1440 (1970) (“[p]artial payments on a note are generally
18
19
     9
       SPS made no effort to “fix” its failure to report payments of capitalized interest for
     borrowers whose loans terminated by sale or refinance prior to SPS implementing its
20   “fix” in 2016. It simply left those people by the side of the road.
     10
21      Plaintiff is prepared to allege that she simply relied on the Forms 1098 that were
     provided to her in 2016 and 2017 and did not notice that SPS had suddenly started
22   reporting her capitalized interest as having been paid in those years. SPS further
23   testified unequivocally: (1) that SPS never apprised plaintiff (or anyone else) that it was
     going to start reporting her capitalized interest balance in those years and (2) that there
24   was nothing on the Forms 1098 that it issued to her in 2016 or 2017 that would have
25   alerted her to SPS’s sudden change in reporting method. Finally, the law is clear that
     taxpayers may reasonably rely on the Forms 1098 they receive and do not have to look
26   behind or double check them. See 26 C.F.R. § 1.6664–4(b) which states that taxpayers
27   can reasonably rely on the informational tax returns they receive.
     11
        This is not “principal” as defined by SPS’s contract, but “principal” in its ordinary
28   sense, i.e. the originally borrowed funds upon which the interest was charged.
28                                                  -9-
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   treated as first applying to interest and then to reduce principal.”)
 2         In short, just as SPS’s historical policy for reporting payments of capitalized
 3   interest allocates payments to interest before principal, tax law also dictates that from
 4   the date SPS took over plaintiff’s loan in December 2011, SPS should have allocated
 5   plaintiff’s payments toward retiring her interest (including her capitalized interest
 6   balance) prior to retiring any of the original principal.12 It then should have reported on
 7   plaintiff’s Form 1098 the aggregate of the current and capitalized interest she paid in
 8   that year. The same should have been done in 2012.
 9         26 U.S.C. section 6050H simply does not allow for interest to be reported in any
10   year. Rather, the statute is clear that interest should only be reported on Forms 1098 in
11   the “calendar year” in which the interest is “received.” SPS’s “fix” – to randomly start
12   allocating plaintiff’s payments to retiring her capitalized interest balance in 2016 –
13   when SPS took over plaintiff’s loan in 2011 – runs afoul not only of SPS’s normal
14   policy for reporting capitalized interest, but also runs afoul of the long-established rule
15   that each tax year is separate and distinct from any other. Burnet v. Sanford & Brooks
16   Co., 282 U.S. 359, 363 (1931).
17         Indeed, the Ninth Circuit has specifically held that it is not proper to try to
18   correct mistakes made in one tax-year by trying to make up for them in another tax-
19   year. CIR v. Laguna Land & Water Co., 118 F.2d 112, 117 (9th Cir. 1941) (“None of
20   these cases holds that an improper deduction from the gross receipts from a specific
21   piece of property sold in one year may be corrected by refusing a deduction upon the
22   sale of a different piece of property in a different year.”) See also In re Raney, 132
23   B.R. 63, 66 (Bkrtcy.D.Wyo. 1991) (debtor could not offset against later tax-year
24   overpayments made in earlier years).
25
26   12
       SPS testified that its allocation of policy payments follows the terms of the Note.
27   SPS testified that when aware of capitalized interest, the Note provides for payment of
     interest before principal and this was applied, on a first dollar basis to amounts in
28   excess of monthly payments.
28                                                  - 10 -
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1         The following hypothetical drives home the point. Imagine two SPS borrowers
 2   with identical loans and payment histories. Imagine further that the first borrower is
 3   the plaintiff (whose loan came in to SPS as part of the portfolio of loans transferred by
 4   BANA) and the other borrower’s loan came to SPS on the same day from another
 5   lender which had included that borrower’s capitalized interest balance in the
 6   information it provided to SPS. By SPS’s own testimony, the result would be that the
 7   second borrower would have had her capitalized interest reported by SPS as having
 8   been paid on Form 1098 in 2011-2012, while plaintiff’s capitalized interest balance
 9   was not reported by SPS as paid until 2016-2017. Tax law is plainly not supposed to
10   work in a way where identically situated taxpayers have their interest reported in two
11   different tax years by the same mortgage servicer.
12         Thus, while SPS testified that its reason for only reporting on a prospective basis
13   was based on its contention that it had the discretion to report plaintiff’s payment of her
14   capitalized interest in any year SPS chose with no consultation with plaintiff, this is
15   simply wrong.
16         These are the facts upon which plaintiffs’ present motion is based.
17   IV.   BASED ON THESE NEW FACTS, PLAINTIFF SEEKS TO ALLEGE
18         NEW THEORIES OF LIABILITY IN HER SUPPLEMENTAL
19         COMPLAINT
20         A.        Plaintiff Seeks To Plead A New Claim Of Breach Of Her Mortgage
21                   Contract Based On The Admissions Of SPS
22         Plaintiff includes within her supplemented complaint a new claim for breach of
23   contract alleging that notwithstanding its arguments made in the motion to dismiss
24   proceedings, discovery has revealed that SPS’s own interpretation of plaintiff’s
25   mortgage contract is in fact exactly consistent with plaintiff’s interpretation – that while
26   capitalized interest is “added” to principal under the provisions of the mortgage
27   contract, it never loses its character as mortgage interest and the contract continues to
28   treat it as interest for purposes of the allocation provision. Hidden from the Court in
28                                                  - 11 -
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   the motion to dismiss proceedings was the knowledge that SPS has in fact always
 2   interpreted the mortgage provisions in plaintiff’s contract in this way, allocating
 3   monthly payments in excess of monthly interest to pay down the capitalized
 4   interest balance that was “added” to the Principal and reporting such payments of
 5   capitalized interest on Forms 1098. So, the truth was that plaintiff’s argument
 6   was nothing new to SPS; it already interpreted the Note as Plaintiff originally
 7   alleged. Its lawyers just hid that fact.
 8         Plaintiff asserts in her supplemented complaint that the term “added to principal”
 9   is at least ambiguous. On the one hand, “added to” it can mean joined with. But on the
10   other, like vinegar being “added to” oil to make salad dressing, it is simply the adding
11   of one thing to another without the merging of the two. All dictionaries specify at least
12   these two meanings of “add.” And the language of plaintiff’s note and SPS’s historical
13   interest reporting policy supports the latter of these two definitions. This is especially
14   true considering that “interest” is not a defined term in plaintiff’s note and thus must be
15   construed in its ordinary meaning, i.e. money charged for the use of money.
16         Section 3(E) of plaintiff’s notes provides, as follows:
17         “For each month that my monthly payment is less than the interest portion,
           the Note Holder will subtract the amount of my monthly payment from the
18
           amount of the interest portion and will add the difference to my unpaid
19         Principal, and Interest will accrue on the amount of this difference at the
           Interest rate required by Section 2. For each month that the monthly
20
           payment is greater than the Interest portion, the Note Holder will apply the
21         payment as provided in Section 3(A). (Emphasis added).13
22         Courts must interpret contractual language in a manner which gives force
23   and effect to every provision. Courts must avoid constructions which render any
24   provisions or words meaningless or surplusage. Plaintiff alleges in this breach of
25   13
       Section 3(a) is the allocation of proceeds provision that provides that: “Each monthly
26   payment will be applied as of its scheduled due date and will be applied to interest
27   before Principal”
     86.
28
28                                                  - 12 -
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   contract claim that if her capitalized interest was truly intended by the language of
 2   her Note to become part of the principal, as opposed to merely being added to it,
 3   there would be no need for the second to last sentence of Paragraph 3(C) in her
 4   note, i.e., there would be no need to separately specify that the interest rate on the
 5   interest being “added” to the principal would be governed by Section 2 since
 6   Section 2 already specifies the interest rate applicable to “Principal.”
 7         At the hearing on SPS’ motion to dismiss in June 2017, the Court asked a
 8   pivotal question, which transcends both tax law and contract law:
 9
           THE COURT: I think the big question is is it interest? I mean that’s really
10
           the big question” Transcript, MTD Pemberton, ECF #93, page 27, l. 15).
11
12         The undisputed, unequivocal answer, from the mouth of SPS, is YES. In all

13   matters other than the BANA portfolio, as well as subsequent to its epiphany in

14   2016, SPS, on thousands of Forms 1098, spanning no less than 7 years, has

15   reported this “difference”-“deferred interest”-“capitalized interest”, which it

16   added to principal but separately “tracked” as interest as “mortgage interest

17   received from borrower” in Box 1 on Form 1098. And, at deposition, SPS says that

18   what it included in Box 1 is true.

19         That SPS has always tracked capitalized interest separately from the

20   amount actually borrowed, and has reported those amounts as interest on its

21   customers’ Forms 1098, demonstrates that notwithstanding what its lawyers might

22   have argued in the motion to dismiss proceedings, SPS actually agrees with

23   plaintiff’s interpretation of plaintiff’s loan agreement.

24         Thus, SPS breached plaintiff’s mortgage contract when it ignored its own interest

25   reporting policy, which it testified was based on the language of plaintiff’s note, and

26   failed to allocate plaintiff’s payments to retiring her capitalized interest balance prior to

27   retiring other “principal.” The supplemented second amended complaint now alleges

28
28                                                  - 13 -
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   facts that SPS interpreted and applied the terms of the Note in accordance with
 2   plaintiff’s interpretation of the Note.
 3          B.         Plaintiff Seeks To Include A New Claim For Breach Of The
 4                     Covenant Of Good Faith And Fair Dealing
 5         While plaintiff is happy to be vindicated in her position that capitalized interest is
 6   “mortgage interest” which must be reported on Form 1098, given that tax law (and
 7   SPS’s historical interest reporting policy) requires payments to be allocated on a first
 8   dollar basis to interest, and given that section 6050H requires that interest be reported
 9   in the year in which it was paid, SPS’s “fix” only compounds an existing problem. For,
10   as the saying goes, “two wrongs don’t make a right.”
11         Section 6050H simply does not allow interest recipients the discretion to report
12   borrowers’ interest payments on Forms 1098 in two entirely different ways. But that is
13   exactly what SPS has done. As to SPS’s non-BANA-originated loans SPS has been
14   correctly allocating borrowers’ payments to retiring capitalized interest balances on a
15   first dollar basis and its Form 1098 reporting has followed from that allocation. Again,
16   this is exactly the manner plaintiff says SPS should have acted with respect to her. But
17   for plaintiff and the other BANA-acquired borrowers, their capitalized interest balances
18   were wrongfully reported as having been paid in 2016 and onward simply because SPS
19   never took the time to identify the existing capitalized interest.
20         This has of course led (for the second time) to class members receiving incorrect
21   Forms 1098 and thus filing incorrect tax returns – which, at least theoretically, need to
22   now be fixed.14
23
24   14
       Plaintiff is not necessarily advocating for this result. While this result would, strictly
25   speaking, be correct, it will create a big burden on class members to have to restate
     their 2016, 2017 and potentially even 2018 tax returns. At this point at least, there is no
26   reason to believe that the IRS will reject the affected SPS’s borrowers’ 2016, 2017 and
27   2018 tax returns even though the affected borrowers have likely claimed their interest
     deductions in the wrong tax year (by virtue of SPS’s wrongful reporting). At a
28   minimum, however, plaintiff contends that plaintiff and the class should not be
28                                                  - 14 -
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1         SPS’s position is simply that it can report payments of capitalized interest in
 2   whatever tax year SPS chooses, if it chooses at all to do so15. But even if SPS were
 3   correct that there are no rules that apply to the reporting of capitalized interest and that
 4   it has the discretion to report such interest in any year it chooses even for identically
 5   situated borrowers, plaintiff contends (and pleads in her supplemental complaint) that
 6   SPS cannot exercise that discretion in a manner that is potentially detrimental to
 7   plaintiff. SPS cannot simply ignore its own historical capitalized interest reporting
 8
     disadvantaged by SPS’s unilateral action. Plaintiff contends that class members should
 9
     at least have been given the choice of receiving a corrected Form 1098 retrospectively
10   reporting their interest payment in the correct year, or having their capitalized interest
     balance reported prospectively. In other words, plaintiff contends that even if SPS is
11
     correct that there are no provisions in plaintiff’s loan contract or IRS rules for when
12   capitalized interest should be reported, then it should have been up to the plaintiff and
     the members of the class, and not SPS, to make the determination as to when her
13
     capitalized interest should be reported.
14
     But plaintiff’s primary contention is that SPS should get no credit for its 2016 “fix.”
15
     Since SPS’s conduct was wrong, was taken without any input from plaintiff, and has
16   permanently altered plaintiff’s tax position, plaintiff contends that SPS should be
17   equitably estopped to claim any offset to plaintiff’s damages for 2011 and 2012 based
     on the amount of any interest that SPS wrongfully reported as paid in 2016-2018 and
18   which plaintiff or other class members may have deducted in those years. See, e.g.
19   Spray, Gould & Bowers v. Associated Internat. Ins. Co., 71 Cal.App.4th 1260 (1999)
     where it was held that where a state insurance regulation required certain disclosures be
20   made and the insurer failed to make those disclosures, it was appropriate to invoke the
21   doctrine of equitable estoppel against the insurer. Id. at 71 Cal.App.4th 1268-1269.
     Simply put, SPS was under a legal duty under 26 C.F.R. section 301.6724-1(d)(2)(D) to
22   have disclosed its wrongful reporting by issuing corrected Forms 1098 to class
23   members and it did not do so. As a result, the class members’ legal position was
     permanently altered (since the statute of limitations for class members to amend those
24   years’ returns has now expired) without their knowledge or consent. Since they can
25   now no longer correctly state their taxes for those tax years SPS should not be able to
     claim credit for “fixing” the problem by again misreporting the class’s interest
26   payments from 2016 forward.
     15
27      But contrast this argument with the cited oral argument whereby SPS appears to
     argue payment of the “difference” or “deferred interest” that gets capitalized can never
28   be reported as mortgage interest because it would expose the entire industry to liability.
28                                                  - 15 -
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   policy – which it testified was grounded in the contractual notes of its borrowers – for
 2   purposes of expediency. Indeed, SPS’s unilateral allocation of payments to particular
 3   years, especially without even consulting its borrowers is a classic breach of the
 4   covenant of good faith and fair dealing.
 5         Although plaintiff believes now the allegations tie SPS’ conduct to the mortgage
 6   contract and/or to a breach of the SPS/BANA mortgage servicing contract, the new
 7   allegations demonstrate that even if SPS had any unilateral or discretionary right, it was
 8   exercised in bad faith. The supplemental second amended complaint alleges facts,
 9   which if proven, will demonstrate that SPS breached the covenant of good faith and fair
10   dealing with conduct that post-dated the filing of the original complaint and occurred in
11   2016 and 2017 while this lawsuit was pending. The allegations demonstrate that SPS
12   unfairly interfered with the borrowers’ rights, after 2016, to receive the benefit of the
13   contract. Reinhardt v. General Motors (2012) 879 F. Supp. 2d 1138).
14         Notwithstanding the filing of this lawsuit in 2014, SPS continued to be the
15   servicer of Plaintiff’s loan, as well as the servicer for Class Members. Its duties to
16   Plaintiff and Class Members did not terminate with the filing of this lawsuit.
17   Accordingly, this breach of the covenant of good faith and fair dealing is properly
18   included in this lawsuit to avoid duplicity of actions and for judicial economy.
19         C.        Plaintiff Seeks To Plead A New Third Party Beneficiary Claim Of
20                   Breach Of The BANA/SPS Loan Servicing Contract
21         As Plaintiff has now learned, the loan servicing agreement between SPS and
22   BANA specifically says that part of the loan servicing duty is to provide Forms 1098 to
23   the IRS and to the class members. The contract then places that duty squarely on SPS.
24   Plaintiff contends, and seeks to allege in this cause of action, that by virtue of the fact
25   that taxpayers rely on Forms 1098 being correct, she and the other class members were
26   intended third party beneficiaries of the SPS/BANA agreement.
27         In the supplemented second amended complaint, Plaintiff alleges that by failing
28   to properly report plaintiff’s interest payments properly, SPS breached the provisions of
28                                                  - 16 -
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   its contract with BANA. And since the borrowers (including plaintiff) whose loans
 2   were to be serviced by SPS were intended beneficiaries of the BANA/SPS agreement,
 3   plaintiff should be allowed to allege that by failing to report her interest properly, she is
 4   entitled as a third party beneficiary to sue SPS for the damages she suffered as a result
 5   of that breach.
 6         D.          Plaintiff Seeks To Plead A Fraud Claim Based on SPS’ 2016
 7                     Misrepresentations and Concealments
 8              In its supplemented second amended complaint, Plaintiff alleges, on behalf
 9   of herself and Class Members that SPS made affirmative misrepresentations to her
10   regarding the “correction” to its previous reporting (or non-reporting) of Plaintiff’s and
11   Class Members payment of capitalized interest in 2016 and while this lawsuit was
12   pending.
13              The allegations include the concealment of the addition of previously paid
14   capitalized interest to her Form 1098, and that prospectively, for all Class Members,
15   amounts in excess of the monthly payments would now be applied to unpaid capitalized
16   interest until the capitalized interest balance reached zero. SPS further concealed that
17   in 2016 it had determined that Plaintiff and Class Members had previously paid
18   capitalized interest that it had not reported the payment of Forms 1098, and it was now
19   going to report payments of capitalized interest on Forms 1098.
20              The allegations also include the fact in 2017, SPS misrepresented to Plaintiff,
21   and Class Members, the amount of mortgage interest Plaintiff and Class members paid
22   in 2016.
23         The supplemental second amended complaint sufficiently details actual
24   fraudulent conduct that took place after the filing of the original complaint and it is
25   appropriate to address the alleged conduct in this singular action.
26   V.    CONCLUSION
27         As stated, this case is, and has always been about the consequences of SPS’s
28   incorrectly reporting on Forms 1098 the plaintiff’s and class members’ capitalized
28                                                  - 17 -
                                                                            Case No. 14-CV-1738-BAS-MSB
                             Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1   interest balances. Supplementing the pleading as proposed herein will ensure the court
 2   is able “to award complete relief,” Keith, 858 F.2d at 473 (quoting New Amsterdam,
 3   323 F.2d at 28–29), and will “promote the economic and speedy disposition of the
 4   entire controversy between the parties.” Wright & Miller, supra, § 1504.
 5         Plaintiffs’ proposed supplemental complaint relates only to how capitalized
 6   interest was reported by SPS on Forms 1098 to the plaintiff and other class members
 7   beginning in 2016 – and will not unduly delay the case or prejudice the defendant. This
 8   case is, and has always been focused on the reporting of capitalized interest. It will
 9   continue to be so under the allegations of the supplemented complaint. However, the
10   complexion of the case has changed since SPS never disclosed to Plaintiff, Class
11   Members, counsel or this Court that what it was arguing in its Motions to Dismiss was
12   contrary to the true facts as to how SPS really treated capitalized interest.
13   Notwithstanding the fact SPS has been resisting discovery, Plaintiff can now establish
14   that its breach of contract claim is supported not by its factual or legal arguments, but
15   by SPS’ own interpretation of the contract. The remaining claims are borne out by the
16   limited discovery to date.
17         Further, plaintiff has not unduly delayed in bringing the within motion because
18   discovery in this case just opened, there is no scheduling order, trial date or discovery
19   cutoff date in place, and the facts upon which the motion is based were just revealed by
20   the defendant 14 days ago.
21         For these reasons, and especially given the liberal standard applicable to requests
22   to supplement complaints under Rule 15, plaintiffs respectfully request that the Court
23   grant them leave to file their proposed supplemental complaint.
24
25   Date: December 24, 2018                  MICHAEL R. BROWN, APC
26
27                                            By:            /s/Michael R. Brown
28                                                           Michael R. Brown

28                                                  - 18 -
                                                                           Case No. 14-CV-1738-BAS-MSB
                            Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
 1
     Dated: December 24, 2018              LAW OFFICE OF DAVID J. VENDLER
 2
 3
                                           By:          /s/ David J. Vendler
 4                                                 David J. Vendler
 5
                                           Attorneys for Plaintiff Adriana Rovai
 6                                         and all others similarly situated
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
28                                               - 19 -
                                                                        Case No. 14-CV-1738-BAS-MSB
                         Plaintiff’s Motion for Leave to File A Supplemented Second Amended Complaint
